BDO Tel: 617-422-0700 100 High Street, Suite 900 Fax: 617-422-0909 Boston, MA 02110-1745 www.bdo.com December 20, 2012 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 We have been furnished with a copy of the response to Item 4.01 of Form 8-K for the event that occurred on December 14, 2012, to be filed by our former client, Plures Technologies, Inc.We agree with the statements made in response to that Item insofar as they relate to our Firm. Very truly yours, /s/ BDO USA, LLP
